Appeal from a judgment of the County Court of Broome County, rendered July 3, 1974, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the sixth degree and criminal sale of a controlled substance in the third degree, and sentencing him to indeterminate terms of imprisonment of not to exceed five years and to a minimum of five years and a maximum of life, said sentences to run concurrently. On this appeal defendant alleges that the sentence imposed on the charge of criminal sale of a controlled substance in the third degree is harsh and excessive. From our review of the record taking into account the maximum terms which could be imposed and the defendant’s history of prior criminal involvement, we find no abuse of discretion by the sentencing court. Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.